UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1733


DAVID E. HENDERSON,

                  Plaintiff – Appellant,

             v.

SCOTT KOCH; CENTRAL INTELLIGENCE AGENCY,

                  Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:08-cv-01259-WDQ)


Submitted:    November 13, 2008             Decided:   November 18, 2008


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David E. Henderson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David E. Henderson appeals the district court's order

dismissing without prejudice his complaint seeking money damages

from     Defendant    because      Defendant     allegedly     obstructed     the

release of information under the Freedom of Information Act,

5 U.S.C. § 552 (2006), and the Privacy Act, 5 U.S.C. § 552a(g)

(2006).     Because Henderson may amend his complaint to cure the

defects    identified    by   the    district    court,   we   find   that   the

dismissal order is interlocutory and not appealable.                  See Chao

v. Rivendell Woods, Inc., 415 F.3d 342, 345 (4th Cir. 2005);

Domino     Sugar     Corp.    v.    Sugar      Workers    Local   Union      392,

10 F.3d 1064, 1066-67 (4th Cir. 1993).              Accordingly, we dismiss

the appeal for lack of jurisdiction.                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                      DISMISSED




                                        2